Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered December 22, 1997, convicting him of murder in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly admitted evidence of the defendant’s uncharged crimes since they were relevant on the issue of motive (see, People v Lewis, 69 NY2d 321, 325), necessary to complete the narrative (see, People v Gines, 36 NY2d 932; People v Bowden, 157 AD2d 789, 790), and were inextricably inter*321twined with the crime charged (see, People v Vails, 43 NY2d 364, 368-369).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.